Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. Claims 149-162 are pending.

2. Applicant's election without traverse of Group I, drawn to an immunoglobulin comprising a VH3 region having a modification that reduces or eliminates binding to SpA in the reply filed on 6/29/22 is acknowledged.  

3. Claims 159-162 are accordingly withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.

4.  Claims 149-158 are accordingly under consideration.

5.  Applicant’s IDS, filed 9/27/2019 is acknowledged and has been considered.  

Claim Rejections - 35 USC § 112

6.  The following is a quotation of 35 U.S.C. 112(b)

(B) CONCLUSION.---The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.  Claims 149- 158 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
The claims are indefinite because the meaning of the phrase “having at least a VH3 region” is not clear. The term "having a VH3 region" is not a term which has a universally accepted meaning in the art nor is it one which has been adequately defined in the specification. The primary deficiency in the use of this phrase is the absence of an ascertainable meaning for said phrase. While it is known that polypeptides such as antibodies have at least a CDR3 domain, the term “having a VH3 region” is not a term which is used in the art. Instead, VH3 regions refer to germline genes. There are for example some 22 members of the VH3 subfamily (see Knappik, J. Mol. Biol. 2000, 296,57-86; see also Potter (Intern Rev Immunol. 14, 291-308, 1996) which discloses that there at least fifteen different VH3 germline genes have been shown to bind SPA (p. 292, 1st ¶). 
Note that for purposes of claim construction, the examiner will construe the claim to include a polypeptide comprising an epitope binding region of the VH3 subfamily.
8.  The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.  Claims 149-158 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function (see MPEP 2163).  A patent specification must set forth enough detail to allow a person of ordinary skill in the art to understand what is claimed and to recognize that the inventor invented what is claimed. In the case of DNA, an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention (see Lilly, 119 F.3d at 1566 (quoting Fiers, 984 F.2d 15 1171 ). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at1568-69).

As noted above, the claims are being construed to encompass a  polypeptide which includes an epitope binding region of the VH3 subfamily. 

The polypeptide which includes an epitope binding region from the VH3 subfamily must also meet the functional requirement of having a modification that reduces or eliminates binding immunoglobulin or fragment to Protein A.

The claim itself specifies various positions in the epitope binding region ((i) an amino acid substitution selected from the group consisting of 57E, 65S, 66Q, 68V, 81E, 82aS and combination 19/G/57A/59A (kabat numbering); or (ii) an amino acid substitution selected from the group consisting of 65S, 81E and 82aS (kabat numbering) or (iii) the amino acid substitution 65S (kabat numbering). 

The specification also discloses various amino acid sequences (e.g., SEQ ID NO: 34, 44) of an anti-HER2 Fab heavy chain with particular amino acid substitutions (e.g., G65S). (see for example p. 7 of the specification as field). The specification discloses that the immunoglobulin can be a hetero-dimeric immunoglobulin which binds to antigens selected from within the groups of tumor antigens, cytokines, vascular growth factors and lympho-angiogenetic growth factors such as HER1, HER2, HER3, EGFT .. (p. 19, lines 1-9). For example, a bispecific hetero-dimeric immunoglobulin includes a HER3 epitope binding region. Applicant provides various sequence listings for the CDR1-3 chains of an HER3 epitope binding region (p. 19, lines 9-30). The bispecific hetero-dimeric immunoglobulin can bind HER2 and HER3, including a H chain have an amino acid SEQ ID NO: 86 and a light chain having an amino acid sequence ID NO: 85 (p. 19, lines 30-32). 

In total, applicant has disclosed amino acid sequences of anti-HER antibodies having the various recited substitution(s). However, it is not clear that these disclosed sequences with HER is representative of genus of the universe of epitope binding regions” from a VH3 subfamily where the binding region includes a modification that reduces or eliminates binding to Protein A.

First, sequence variability of immunoglobulins is concentrated in the epitope binding region/CDRs and it is clear from the current claims (see for instance the claimed 65S) that applicant is claiming a genus of immunoglobulins which includes this highly structural diverse region. It is not clear however that applicant’s disclosure of anti-HER which includes a definite sequence with specific substitution(s) which affect Protein A binding would be representative of the highly diverse sequences of all those epitope binding regions of an immunoglobulin which bind to the universe of antigens currently claimed, with the same amino acid substitution(s) currently claimed. 
Potter (J Immunol 1996, 157, IDS Ref) teaches that residues in FR1, CDR2 and FR3 are involved in SPA binding and that are three regions are simultaneously required for detectable binding of SPA to the variable domain of VH3 encoded mabs. (p. 2983, lines 1-4) Potter further teaches that VH sequence analyses of human SPA binders and nonbinders have led to the speculation that SPA binding correlates with residues in FR1, the carboxyl terminal half of CDR2 and FR3 of VH3 encoded Abs. In general, however, it is not obvious from the sequence analysis which regions are critical for SPA binding (p. 2982, last ¶). Potter is accordingly considered to teach that the state of the art with respect to residue(s) important for binding to SpA from VH3 encoded mAbs was unpredictable. 
In total, one of ordinary skill in the art would not have considered applicant as being in possession of every single immunoglobulin which are derived from the common VH3 subfamily based upon applicant’s disclosure of anti-HER antibody sequences having the currently claimed substitution(s). As noted supra, the structure of epitope binding regions from immunoglobulins is highly diverse, and Potter discloses that simultaneous parts of the immunoglobulin (e.g., not only the CDR but the FR) are involved in SPA binding. One of ordinary skill would not consider applicant’s disclosure of anti-HER sequences with the various substitution(s) to be representative of the universe of epitope binding regions from the universe of the various epitope binding regions which bind to the universe of antigens. One of ordinary skill in the art would consider the potential binding to protein A to vary based upon the structure of the antibodies, and the claims are not currently limited to any particular sequence; the claims encompass any antibody sequence which include the recited substitution(s). 

Claim Rejections - 35 USC § 102
10. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.  Claim 149 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barthelemy et al. (US 2011/0028348). 

With respect to base claim 149, Barthelemy teaches the CDRH3 region which includes a glutamate for threonine at position 57 (T57E) exhibited low purification yield in a Protein A chromatography assay (polypeptide comprising an epitope binding region having at least a VH3 region comprises a modification that reduces or eliminates binding of the immunoglobulin to Protein A and mutation includes 57E). (¶s342-343). 

The reference teachings anticipate the claimed invention.

12.  Claim 149 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bond (US2005/0079574). 

With respect to base claim 149, Bond teaches that in classical VH3 domains, the mutation T57E abolishes affinity for protein A, and bond further exemplifies that the mutation T57E in a RIG scaffold resulting in no binding interaction between the mutated protein and protein A by Biocore analysis  (polypeptide comprising an epitope binding region having at least a VH3 region comprises a modification that reduces or eliminates binding of the immunoglobulin to Protein A and mutation includes 57E). (¶595).

Claim Rejections - 35 USC § 103
13. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


14, Claims 149-158 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Igawa (EP2522724, IDS Ref) and Davis et al. (US 2010/0331527, IDS  Ref), in view of Barthelemy et al. (US 2011/0028348, IDS Ref) and Bond (US 2005/0079574, IDS Ref).

With respect to claims 149-150 and 152-154, Igawa teaches multi specific antibodies with an altered protein A binding ability (abstract), wherein one or more amino acid residues in either or both of the first polypeptide having an antigen binding activity and the second polypeptide having an antigen binding activity or no antigen binding activity have been modified (¶15). Igawa teaches that the multispecific antibodies exhibit plasma retention comparable or longer than that of human IgG1 (abstract). 

Igawa further teaches that as for the antibody heavy chain variable region, the heavy chain variable region of the VH3 subclass has protein A binding activity and that to reduce the protein A binding ability, the amino acid sequences are preferably identical to those of the heavy chain variable region of another subclass (¶75). 

With respect to claim 151, Igawa teaches that modifications that reduce the protein A binding ability of a polypeptide include substitution of arginine for the amino acid residue at position 435 of an antibody Fc domain or an antibody heavy chain constant region (¶764). Igawa teaches that at least one amino acid residue selected from amino acid residues at position 436 (EU numbering) in the amino acid sequence of the antibody Fc domain has been modified (¶15). 

Davis also teaches bispecific antibodies comprising immunoglobulin H chain variable domains that are differentially modified in the CH3 domain and at least one of the modifications results in a differential affinity for Protein A (abstract). Davis teaches that such modification which reduce or eliminate protein A binding serve advantageously to readily isolate the modified heterodimer from the unmodified dimer (¶s75-76, 82). 

With respect to claim 151, Davis teaches that in one embodiment the second CH3 region includes the modification 435R (¶26) 

With respect to claims 154-156 and 158, Davis teaches that in one aspect the antigen binding protein includes a first and a second polypeptide where the first polypeptide includes a first antigen binding region that selectively binds a first antigen followed by a constant region that includes a first CH3 region of the human IgG selected from IgG1 and a second polypeptide that includes a second antigen binding region that selectively binds a second antibody followed by a constant region that includes a second CH3 region of a human IgG selected from IgG1, IgG2, IgG4 and a combination thereof wherein the second CH3 region includes a modification that reduces or eliminates binding of the second CH3 domain to protein A (¶25). Davis further teaches that in one embodiment the modification can comprise 434S (¶67) ((amino acid substitution selected form “434S” and a further substitution at any position within its CH2 region and/or CH3 region” as in claim 155(ii)). 

The reference differs with the claimed invention in the recitation that the amino acid substitution is one of the specific substitutions recited in base claim 149 such as a substitution “57E” or a substitution at position 65.

The teachings also differ from the claimed invention in the recitation that the modification of the immunoglobulin constant region reduces binding of the immunoglobulin or fragment thereof to Protein G by at least 10% compared to the binding of the unmodified immunoglobulin or fragment thereof as in claim 156. 

Barthelemy teaches the CDRH3 region which includes a glutamate for threonine at position 57 (T57E) exhibited low purification yield in a Protein A chromatography assay (polypeptide comprising an epitope binding region having at least a VH3 region comprises a modification that reduces or eliminates binding of the immunoglobulin to Protein A and mutation includes 57E). (¶s342-343). 

Bond teaches that in classical VH3 domains, the mutation T57E abolishes affinity for protein A, and Bond further exemplifies that the mutation T57E in a RIG scaffold resulting in no binding interaction between the mutated protein and protein A by Biocore analysis  (polypeptide comprising an epitope binding region having at least a VH3 region comprises a modification that reduces or eliminates binding of the immunoglobulin to Protein A and mutation includes 57E). (¶595).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a T57E substitution as taught by Barthelemy or Bond in one of the bispecific antibodies taught by Igawa or Davis.  Those of skill in the art would have had reason to do so because Barthelemy teaches that as with the antibody modifications taught by Igawa and Bond as being useful to reduce or eliminate antibody binding to Protein, the T57E substitution in the VH3 region was also known to reduce or eliminate binding of an immunoglobulin to Protein A as taught by Barthelemy and Bond. Accordingly, one of skill in the art would be motivated to use the T57E substitution to reduce or eliminate binding to Protein A so as to create a differential binding ability between a bispecific antibody and unwanted dimers as with the modifications taught by Barthelemy or Bond as being useful for creating such a differential protein A binding so as to advantageously be used to purify wanted bispecific antibodies. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

While the combined teachings do not recite that the modification of the immunoglobulin constant region reduces binding of the immunoglobulin or fragment thereof to Protein G by at least 10% compared to the unmodified version as in claim 156, the primary reference Davis teaches hetero-dimeric immunoglobulins where the first polypeptide is from a human IgG isotype and the second polypeptide can be one selected from IgG1, IgG2 and IgG4 where amino acid substitutions include N434S. It would accordingly appear that given the same mutation(s) taught by Davis, one of skill in the art would expect any hetero-dimeric immunoglobulin or fragment thereof to have the same binding activity to Protein G or at least that such binding activity would be optimization well within the ordinary artisan. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

15.  The following prior art not relied upon is considered pertinent to applicant’s disclosure:

Igawa (US2011/0076275, IDS Ref) 

Igawa teaches anti-human IL-6 receptor antibodies with reduced isoelectric point and improved retention in plasma by substituting amino acids in the amino acid sequence of an anti-IL-6 receptor antibody. Igawa teaches that such substitution includes Gly for Ser at H65 (¶663). 

Yeung, Yik (WO 2010/075548, IDS Ref)

Yeung (IDS Ref) teaches variant immunoglobulins with one or more amino acid modification in the VH region that have altered binding for staphylococcus aureus protein A (SpA) (abstract). Yeung teaches that in some embodiments the variant IgG has decreased binding to protein A such as one with a human IgG VH region including one or more amino acid substitutions relative to a wild-type IgG VH region at various amino acids such as R66A (p. 2, lines 12-14).

Double Patenting
16. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
17. Claims 149-158 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of US Patent No. 9,493,563, in view of Igawa (EP2522724, IDS Ref) and Davis et al. (US 2010/0331527, IDS  Ref), in view of Barthelemy et al. (US 2011/0028348, IDS Ref) and Bond (US 2005/0079574, IDS Ref)
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘563 claim an immunoglobulin having the specified amino acid (substitution(s) (see for example claim 1 of the ‘563 which recites “a hetero-dimeric immunoglobulin…wherein the first polypeptide has an amino acid sequence of SEQ ID NO: 159”. Per the specification of the ‘563 SEQ ID NO: 159 has a “N82aS substitution”. 
While the ‘563 does not specifically claim that the immunoglobulin/polypeptide includes an epitope binding region having at least a VH3 region which reduces or eliminates binding to Protein A and other limitations contained within the current dependent claims, these limitations would have been obvious to one of ordinary skill in the art at the effective filing date of the current application in view of Igawa, Davis, Barthelemy and Bond as has been discussed supra.
18.  No claims are allowable.

19.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 20, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644